United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 29, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-40586
                          Summary Calendar



ALFREDO VASQUEZ,

            Plaintiff-Appellant,

                                  versus

RENE CASAREZ,

            Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. C-02-CV-565


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfredo Vasquez, Texas prisoner # 784866, filed a civil rights

action under 42 U.S.C. § 1983 against Rene Casarez, a prison

employee.   Vasquez alleged that Casarez filed disciplinary charges

against him in retaliation for a complaint Vasquez alleged against

Casarez.    The district court, adopting the recommendations of a

magistrate judge, dismissed Vasquez’s action on the grounds that he

failed to properly exhaust administrative remedies before filing

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
suit.1    Specifically, the district court concluded that, although

Vasquez administratively raised due process arguments, he never

presented his claim of retaliation to the prison grievance process.

     Vasquez, however, alleged in his objections to the magistrate

judge’s    recommendation   that   he   specifically   exhausted   his

retaliation claims by filing the requisite forms in accordance with

the grievance procedures established by the Texas Department of

Criminal Justice.     Although he did not provide the court with

copies of the forms, he nonetheless alleged with “sufficient

specificity” that he exhausted his claims.2    Because the defendant

presented no evidence disputing the plaintiff’s assertion, there

does not appear to be a proper basis at this time for dismissal for

failure to exhaust.     Accordingly, the judgment of the district

court is VACATED, and Vasquez’s claims are REMANDED to the district

court for further consideration.




     1
      42 U.S.C. § 1997e(a) (2003) (“No action shall be brought with
respect to prison conditions under section 1983 of this title, or
any other Federal law, by a prisoner confined in any jail, prison,
or other correctional facility until such administrative remedies
as are available are exhausted.”).
     2
      Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998)
(“Dismissal under § 1997e is made on pleadings without proof. As
long as the plaintiff has alleged exhaustion with sufficient
specificity, lack of admissible evidence in the record does not
form the basis for dismissal.”).

                                   2